Title: To George Washington from Henry Knox, 15 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department April 15th 1794
          
          I submit to your consideration a proposed answer to the Governors letter of
              yesterday. The object really seems more of a local than of
            general nature, and therefore nothing is hinted of an application to Congress, who if
            the object is of a general nature are alone competent to grant relief—But although the
            Petitioners are probably British subjects yet it is highly probable that they are
            sailing in the ships of Americans as eight tenths of the Sailors out of this port are
            probably Europeans.
          If Congress should interpose in this case it would form a precedent for similar
            applications from every other part of the Union. I have the honor to be with perfect
            respect Your obedient servant
          
            H. Knox
          
        